DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.
	
Response to Arguments
Applicant's amendments and arguments filed 1/19/2021 have been fully considered and overcame both the anticipation and obviousness rejections using Willobee (8,202,318).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Willobee (8,202,318).
Willobee teaches a graft fully capable of functioning as a tendon rotator cuff repair construct. Below is Willobee’s construct compared with applicant’s construct.


    PNG
    media_image1.png
    244
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    576
    media_image2.png
    Greyscale


i) a bone-fixation end comprising a single column 50 of tendon tissue for fixation to bone in a tendon repair surgery; and
ii) a tendon-fixation end 60 extending from and fused to said single column 50 and having two or more tendon prongs each having a free end for fixation to a tendon in a tendon repair surgery. 
Willobee teaches, “the graft construct of the present invention is formed of a plurality of single tendon strands or soft tissue grafts”. This is interpreted as an autograft construct; see column 1, lines 42-43.
However, Willobee fails to teach the graft construct is tissue-engineered derived from growing cells in culture.
Laurencin et al also teaches a tendon construct and states that an autograft are limited due to many factors including donor site morbidity, limited availability of autograft material, etc. See par. 0006.

    PNG
    media_image3.png
    85
    509
    media_image3.png
    Greyscale

(Laurencin et also teaches several allografts constructs materials (extracellular matrix materials (ECMs)) fabricated from human, cow, pig, etc. Laurencin et al concludes that these ECMs have varying properties of strength, stiffness, and suture-failure load. See par. 0007.)
Laurencin et al invention is a construct material made of a polymeric material seeded with cells. See par. 0023-0030. “Cells that could be used can be first harvested, grown and passaged in tissue cultures. The cultured cells are then seeded onto the three dimensional braided scaffold to produce a graft material composed of living cells and a degradable matrix”; par. 0029. 
It would have been obvious to one having ordinary skill in the art to have made the tendon construct of Willobee from the material derived from growing cells in culture forming a tendon construct as taught by Laurencin et al because autograft tissue is limited due to many factors including donor site morbidity and limited availability of autograft tissue. Note that Laurencin et al teaches many type of cell types; see par. 0028-0029 which are fully capable of “wherein the bone-fixation end regenerates a native enthesis at the interface of the bone and the rotator cuff repair construct”. 

Claim 5 is shown in at least figure 1.
Claim 6, figure 1 shows three prongs.
Regarding claims 3-4, as stated above, Willobee teaches a graft fully capable of functioning as a tendon rotator cuff repair construct that is an engineered tendon construct that stablishes an enthesis in vivo after implantation.
The examiner notes the following teaching column 5:24-30:
Reference is now made to FIG. 26. A single tendon is selected for the (tibialis) outside construct. The double over diameter may be about 6.5 mm to about 8.5 mm, and the length of about 220 mm to about 230 mm. A single tendon for the (Semi T) inside construct is also selected. The double over diameter of the (Semi T) inside construct may be about 4.5 mm to about 6.0 mm, and the length of about 110 mm.
peg (corresponding to the 0 point on the inside construct), about 35 mm (about 30 mm point on the inside construct), about 65 mm (about 60 mm point on the inside construct), and about 100 mm (95 mm point on the inside construct) (FIG. 31). Based on the setup configuration, the segment marks should line up with each other.
However, the examiner is unable to clearly determine their meaning. 
Claim 2, referring to column 5, lines 24 et seq., the bone fixation diameter is believed to be about 6.5 mm to about 8.5 mm. The diameter of the prongs is believed to be 4.5 mm to 6.0 mm, both are slightly larger than the claimed diameters. It would have been obvious to one having ordinary skill in the to reduce and tried the claimed diameter of both the bone-fixation end and the tendon-fixation end prongs as when using a stronger material for the construct or desiring a diameter which is less intrusive to surrounding tissue. “Tendon-fixation end” is identifying an end not a specific surgical procedure.
Regarding claims 3 and 4, the total length of the construct is about 100 mm or about 10 cm (110 mm or 11 cm). Based on the drawings and applicant’s broad range for the bone fixation end and the tendon-fixation end end prongs, it would have been obvious to one having ordinary skill in the art to have divided the total length of bone-fixation end in a range of about 2-7 cm plus the tendon-fixation end length of about 1-5 cm to equal 10 cm to meet varying body construct requirements. Further, see figure 31 and column 5, lines 57 et seq. which are believed to discuss varying prong lengths.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774